EXECUTION COPY

GUARANTY

          THIS GUARANTY (as amended, modified or supplemented in accordance with
the terms hereof, this “Guaranty”), dated as of December 21, 2005, is made by
INTERPOOL, INC., a corporation organized under the laws of the State of Delaware
(together with its successors and its permitted assigns, the “Parent
Guarantor”), in favor of DVB BANK N.V., as agent (in such capacity, the “Agent”)
for each financial institution which is now or may hereafter become a party to
the Credit Agreement (the “Lenders”), dated as of December 21, 2005 (as amended,
modified or supplemented from time to time in accordance with its terms, the
“Credit Agreement”), between Interpool Containers Limited, as borrower (the
“Borrower”), the Parent Guarantor, Interpool Limited, the Agent and the Lenders.
The Agent and the Lenders are referred to herein individually as a “Beneficiary”
and, collectively, as the “Beneficiaries”.

PRELIMINARY STATEMENTS

           WHEREAS, concurrently with the execution of this Guaranty, the
Borrower, the Agent, the Parent Guarantor, Interpool Limited and the Lenders
have entered into the Credit Agreement;

           WHEREAS, it is a condition precedent to the entering into of the
transactions contemplated by the Credit Agreement that the Parent Guarantor
shall have executed and delivered this Guaranty;

           WHEREAS, the Parent Guarantor directly or indirectly owns all of the
capital stock of the Borrower and will obtain substantial direct and indirect
benefit from the execution and delivery of the Credit Agreement and is willing
to provide this Guaranty on the terms and conditions set forth herein.

           NOW, THEREFORE, in consideration of the premises and other
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Parent Guarantor, the Parent Guarantor hereby agrees as follows:

          Section 1.   Definitions. Capitalized terms used and not otherwise
defined herein (including those used in the preamble) shall have the meaning
assigned to such terms in the Credit Agreement.

           Section 2.  Guaranty.

                (a) The Parent Guarantor hereby irrevocably, absolutely and
unconditionally guarantees, as primary obligor and as a guarantor of payment and
not merely as surety or guarantor of collection, to the Agent and each Lender,
(i) subject to Section 2(c) below, the full and prompt payment by the Borrower
when due of the Obligations incurred by the Borrower pursuant to the Credit
Agreement and the other Loan Documents to which the Borrower is a party,
strictly in accordance with the terms of such Loan Documents (collectively, the
“Payment Obligations”), and (ii) the full and timely performance of, and
compliance with, each and every duty, agreement, undertaking, indemnity and
obligation of the Borrower under the Loan Documents strictly in accordance with
the terms thereof, in each case, however created, arising or evidenced, whether
direct or indirect, primary or secondary, absolute or contingent, joint or
several and whether now or hereafter existing or due or to become due (such
payment and other obligations described in clauses (i) and (ii) being referred
to herein as the “Liabilities”).

                (b) The Parent Guarantor further agrees to pay any and all costs
and expenses (including, without limitation, all reasonable fees and
disbursements of counsel) that may be paid or incurred by the Agent and/or one
or more of the Lenders in enforcing any rights with respect to, or collecting,
any or all of the Liabilities or enforcing any rights with respect to, or
collecting against, the Parent Guarantor hereunder together with interest at the
Default Rate specified in the Credit Agreement from the date when such expenses
are so incurred to the date of actual payment thereof. Without limiting the
generality of the foregoing, the liability of the Parent Guarantor hereunder
shall extend to all amounts which constitute part of the Liabilities and would
be owed by the Borrower but for the fact that such amounts are unenforceable or
not allowable due to any circumstance whatsoever or due to the existence of a
bankruptcy, suspension of payments, reorganization or similar proceeding
involving the Borrower.

                (c) Notwithstanding anything herein to the contrary, the amount
payable by the Parent Guarantor in respect its obligations arising out of its
guarantee of the Payment Obligations shall not exceed in the aggregate, taking
into account any amounts previously paid by the Parent Guarantor hereunder as at
any date of determination, 10% of the aggregate Net Present Value of all
Equipment subject at such time to the Security Agreement.

                Section 3.   Guaranty Absolute. This Guaranty shall constitute a
guaranty of payment and of performance and not of collection, and the Parent
Guarantor specifically agrees that it shall not be necessary, and that the
Parent Guarantor shall not be entitled to require, before or as a condition of
enforcing the obligations of the Parent Guarantor under this Guaranty or
requiring payment or performance of the Liabilities by the Parent Guarantor
hereunder, or at any time thereafter, that any Person: (i) file suit or proceed
to obtain or assert a claim for personal judgment against the Borrower or any
other Person that may be liable for any Liabilities; (ii) make any other effort
to obtain payment or performance of any Liabilities from the Borrower or any
other Person that may be liable for such Liabilities; (iii) foreclose against or
seek to realize upon the Collateral or any other security now or hereafter
existing for such Liabilities; (iv) exercise or assert any other right or remedy
to which such Person is or may be entitled in connection with any Liabilities or
any security or other guaranty therefor; or (v) assert or file any claim against
the assets of any other Person liable for any Liabilities. Notwithstanding
anything herein to the contrary, no provision of this Guaranty shall require the
Parent Guarantor to pay, perform or discharge any Liabilities prior to the time
such Liabilities are due and payable. When making any demand hereunder against
the Parent Guarantor, none of the Agent or any Lender need make a similar demand
on the Borrower; provided that any failure by the Agent or any Lender to make
any such demand or to collect any payments from the Borrower shall not relieve
the Parent Guarantor of its obligations or liabilities hereunder and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Agent and/or such Lender against the Parent Guarantor. The Agent
and/or the Lenders may in all events pursue its rights under this Guaranty prior
to or simultaneously with pursuing its various rights referred to in the Credit
Agreement, as the Agent and/or such Lender may determine.

          The Parent Guarantor agrees that this Guaranty shall be continuing and
the Parent Guarantor guarantees that the Liabilities will be paid and performed
strictly in accordance with the terms of the applicable Loan Document,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent and/or the
Lenders with respect thereto. If for any reason the Borrower shall fail to fully
and timely pay or perform and discharge any Liabilities to be paid or performed
by the Borrower (whether affirmative or negative in character), the Parent
Guarantor shall promptly on demand by the Agent and/or any Lender pay or perform
or cause to be paid or performed, as the case may be, such Liabilities. Each of
the obligations of the Parent Guarantor under this Guaranty is separate and
independent of each other obligation of the Parent Guarantor under this Guaranty
and separate and independent of the Liabilities, and the Parent Guarantor agrees
that a separate action or actions may be brought and prosecuted against the
Parent Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Borrower is joined in any such action or actions. The
obligations of the Parent Guarantor shall be continuing and irrevocable,
absolute and unconditional, primary and original and immediate and not
contingent and shall remain in full force and effect without regard to and not
be released, discharged or in any way affected by any circumstance or condition
(other than by payment in full of the Liabilities) including, without
limitation, the occurrence of any one or more of the following:

           (i)     any lack of validity or enforceability of any of the
Liabilities under the Credit Agreement and the other Loan Documents or any
document entered into in connection with the transactions contemplated by the
Credit Agreement and the other Loan Documents, any provision thereof, or any
other agreement or instrument relating thereto or the absence of any action to
enforce the same;


           (ii)     any failure, omission, delay or lack on the part of the
Agent and/or the Lenders to enforce, assert or exercise any right, power,
privilege or remedy conferred on the Agent and/or the Lenders in the Credit
Agreement, the Security Agreement, this Guaranty or any other Loan Document, or
the inability of the Agent and/or the Lenders to enforce any provision of the
Credit Agreement or any other Loan Document for any reason, or any other act or
omission on the part of the Agent or any Lender;

           (iii)     any change in the time, manner or place of performance or
of payment, or in any other term of, all or any of the Liabilities, or any other
modification, supplement, amendment or waiver of or any consent to departure
from the terms and conditions of any of the Credit Agreement, any other Loan
Document or any document entered into in connection with the transactions
contemplated by the Credit Agreement or the other Loan Documents;


           (iv)     any taking, exchange, release or non-perfection of the
Collateral or any other collateral or security, or any taking, release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Liabilities or the acceptance of any security therefor;


           (v)     the waiver by the Agent and/or any Lender of the performance
or observance by the Borrower of any of the Liabilities, the waiver of any
default in the performance or observance thereof, any extension by the Agent
and/or any Lender of the time for payment or performance and discharge by the
Borrower of any Liabilities or any extension, indulgence or renewal of any
Liabilities;


           (vi)     any bankruptcy, suspension of payments, insolvency, sale of
assets, winding-up, dissolution, liquidation, receivership or reorganization of,
or similar proceedings involving the Borrower or its assets or any resulting
release or discharge of any of the Liabilities;


           (vii)     the recovery of any judgment against any Person or any
action to enforce the same;


           (viii)     any failure or delay in the enforcement of the Liabilities
of any Person under the Credit Agreement or any other Loan Document or any
document entered into in connection with the transactions contemplated by the
Credit Agreement or the other Loan Documents or any provision thereof;


           (ix)     any set-off, counterclaim, deduction, defense, abatement,
suspension, deferment, diminution, recoupment, limitation or termination
available with respect to any Liabilities and, to the extent permitted by
Applicable Law, irrespective of any other circumstances that might otherwise
limit recourse by or against the Parent Guarantor or any other Person;


           (x)     the obtaining, the amendment or the release of or consent to
any departure from the primary or secondary obligation of any other Person, in
addition to the Parent Guarantor, with respect to any Liabilities;


           (xi)     any compromise, alteration, amendment, modification,
extension, renewal, release or other change, or waiver, consent or other action,
or delay or omission or failure to act, in respect of any of the terms,
covenants or conditions of the Credit Agreement, any other Loan Document or any
document entered into in connection with the transactions contemplated by the
Credit Agreement or any other Loan Document, or any other agreement or any
related document referred to therein, or any assignment or transfer of any
thereof;


           (xii)     any manner of application of Collateral or Proceeds
thereof, to all or any of the Liabilities, or any manner of sale or other
disposition of any Collateral, or any furnishing or acceptance of additional
collateral;


           (xiii)     any change in control in the ownership of the Borrower,
any change, merger, demerger, consolidation, restructuring or termination of the
corporate structure or existence of the Borrower or any of its Subsidiaries;


           (xiv)     to the fullest extent permitted by Applicable Law, any
other circumstance which might otherwise constitute a defense available to, or a
discharge of, a guarantor or surety with respect to any Liabilities;


           (xv)     any default, failure or delay, whether as a result of actual
or alleged force majeure, commercial impracticability or otherwise, in the
performance of the Liabilities, or by any other act or circumstances which may
or might in any manner or to any extent vary the risk of the Parent Guarantor,
or which would otherwise operate as a discharge of the Parent Guarantor;


           (xvi)     the existence of any other obligation of the Parent
Guarantor, or any limitation thereof, in the Credit Agreement or any other Loan
Document;


           (xvii)     any regulatory change or other governmental action
(whether or not adverse); or


           (xviii)     the partial payment or performance of the Liabilities
(whether as a result of the exercise of any right, remedy, power or privilege or
otherwise) or the invalidity of any payment for any reason whatsoever.


Should any money due or owing under this Guaranty not be recoverable from the
Parent Guarantor due to any of the matters specified in clauses (i) through
(xviii) above or for any other reason, then, in any such case, such money shall
nevertheless be recoverable from the Parent Guarantor as though the Parent
Guarantor were principal debtor in respect thereof and not merely a guarantor
and shall be paid by the Parent Guarantor forthwith.

           This Guaranty shall continue to be effective or be automatically
reinstated, as the case may be, if at any time any payment, or any part thereof,
of any of the Liabilities is rescinded or must otherwise be restored or returned
by the Agent and/or any Lender for any reason whatsoever, whether upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or otherwise, all as though such payment had not been made, and the
Parent Guarantor agrees that it will indemnify the Agent and each Lender on
demand for all reasonable costs and expenses (including, without limitation,
fees and disbursement of counsel) incurred by any such Person in connection with
such rescission or restoration. If an event permitting the exercise of remedies
under the Credit Agreement or any other Loan Document shall at any time have
occurred and be continuing and such exercise, or any consequences thereof
provided in the Credit Agreement or any other Loan Document, shall at such time
be prevented by reason of the pendency against the Borrower of a case or
proceeding under a bankruptcy or insolvency law, the Parent Guarantor agrees
that, for purposes of this Guaranty and its obligations hereunder, amounts
payable under the Credit Agreement and the other Loan Documents shall be deemed
to have been declared in default, with all attendant consequences as provided in
the Credit Agreement and the other Loan Documents as if such declaration of
default and the consequences thereof had been accomplished in accordance with
the terms of the Credit Agreement and the other Loan Documents, and the Parent
Guarantor shall forthwith pay any amounts guaranteed hereunder, without further
notice or demand.

           Section 4.  Waiver. To the fullest extent permitted by applicable
law, the Parent Guarantor hereby expressly and irrevocably waives diligence,
promptness, demand for payment or performance, filing of claims with any court,
any proceeding to enforce any provision of the Loan Documents, notice of
acceptance of and reliance on this Guaranty by the Agent and each Lender, notice
of the creation of any liabilities of the Borrower, any requirement that the
Agent or any Lender protect, secure, perfect or insure any security interest or
lien on the Collateral or any property subject thereto, any right to require a
proceeding first against the Borrower, whether to marshal any assets or to
exhaust any right or take any action against the Borrower or any other Person or
entity or any collateral or otherwise, any diligence in collection or protection
of or realization upon any Liabilities, any obligation hereunder or any
collateral security for any of the foregoing, any right of protest, presentment,
notice or demand whatsoever, all claims of waiver, release, surrender,
alteration or compromise, and all defenses, set-offs, counterclaims,
recoupments, reductions, limitations, impairments or terminations, whether
arising hereunder or otherwise.

            Section 5.  Certain Actions. The Agent and each Lender may, from
time to time at its sole discretion and without notice to Parent Guarantor, take
any or all of the following actions without affecting the obligations of Parent
Guarantor hereunder: (i) retain or obtain a lien upon or a security interest in
any property to secure any of the Liabilities or any obligation hereunder;
(ii) retain or obtain the primary or secondary obligation of any obligor or
obligors, in addition to Parent Guarantor, with respect to any of the
Liabilities or any obligation hereunder; (iii) with consent of the Borrower,
extend or renew for one or more periods (regardless of whether longer than the
original period), alter or exchange any of the Liabilities, or release or
compromise any obligation of Parent Guarantor hereunder or any obligation of any
nature of any other obligor (including the Agent) with respect to any of the
Liabilities; (iv) release or fail to perfect any lien upon or security interest
in, or impair, surrender, release or permit any substitution or exchange for,
all or any part of any property securing any of the Liabilities or any
obligation hereunder, or extend or renew for one or more periods (regardless of
whether longer than the original period) or release, compromise, alter or
exchange any obligations of any nature of any obligor with respect to any such
property; and (v) resort to Parent Guarantor for payment of any of the
Liabilities, regardless of whether the Agent or the Lender, as the case may be,
shall have resorted to any property securing any of the Liabilities or any
obligation hereunder or shall have proceeded against any other obligor primarily
or secondarily obligated with respect to any of the Liabilities.

           Section 6.  Subrogation. Any amounts received by the Agent or any
Lender from whatsoever source on account of the Liabilities may be applied by it
toward the payment of such of the Liabilities, and in such order of application,
as the Agent or such Lender may from time to time elect. No payment made by or
for the account of Parent Guarantor pursuant to this Guaranty shall entitle
Parent Guarantor by subrogation, indemnity or otherwise to any payment by the
Agent or the Lender, as the case may be, from or out of any property of such
Person, and Parent Guarantor shall not exercise any right or remedy against the
Agent or the Lender, as the case may be, or any property of such Person by
reason of any performance by Parent Guarantor of this Guaranty.

           Section 7.  Rights of Third Parties; Set-off. (a)  This Guaranty is
made only for the benefit of, and shall be enforceable only by, the Agent and
each Lender, and this Guaranty shall not be construed to create any right in any
Person other than the Agent and each Lender to be a contract in whole or in part
for the benefit of any Person other than the Agent and each Lender.

                (b)  Upon the occurrence of any Event of Default under the
Credit Agreement, the Parent Guarantor hereby irrevocably authorizes the Agent,
each Lender and each of their respective Affiliates, at any time and from time
to time without notice to the Parent Guarantor, any such notice being expressly
waived by the Parent Guarantor, to set-off and appropriate and apply any and all
assets, at any time held or owing by the Parent Guarantor or any of its
Affiliates to, or for the credit of the account of the Parent Guarantor, or any
part thereof in such amounts as the Agent or such Lender, as the case may be,
may elect, against and on account of the obligations and liabilities of the
Parent Guarantor to the Agent and each Lender hereunder of every nature and
description of the Agent and each Lender. The Agent shall notify the Parent
Guarantor promptly of any such set-off and the application made by the Agent,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Agent under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Agent and the Lenders may have.

           Section 8.  Representations and Warranties. Parent Guarantor
represents and warrants to the Agent and each Lender as follows:

                (a)  Access to Information. Parent Guarantor has and will
continue to have independent means of obtaining information concerning the
Borrower’s affairs, financial condition and business. None of the Agent or any
Lender shall have any duty or responsibility to provide Parent Guarantor with
any credit or other information concerning the Borrower’s affairs, financial
condition or business which may come into the possession of the Agent or any
Lender.

                (b)  Organization and Good Standing. It is a corporation
organized, validly existing and in compliance under the laws of the State of
Delaware, with corporate power and authority to own its properties and to
conduct its business as such properties are presently owned and such business is
presently conducted.

                (c)  Due Qualification. It is duly licensed, qualified and
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such licensure or qualification except for failures to be so qualified
which, individually or in the aggregate, could not reasonably be expected to
have a material adverse effect on the business, operations, property, assets,
liabilities, financial condition or prospects of Parent Guarantor.

                (d)  Power and Authority; Due Authorization. It has (i) all
necessary power, authority and legal right to execute, deliver and perform its
obligations under this Guaranty and (ii) duly authorized by all necessary
corporate action such execution, delivery and performance of this Guaranty.

                (e)  Binding Obligations. This Guaranty constitutes the legal,
valid and binding obligation of Parent Guarantor, enforceable in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

                (f)  No Violation. The execution, delivery and performance of
this Guaranty will not (i) conflict with, or result in any breach of any of the
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under (A) the certificate of incorporation or by-laws of
Parent Guarantor or (B) any indenture, lease, loan agreement, receivables
purchase agreement, mortgage, deed of trust, or other agreement or instrument to
which Parent Guarantor is a party or by which it or its property is bound,
(ii) result in or require the creation or imposition of any lien upon any of its
properties pursuant to the terms of any such indenture, lease, loan agreement,
receivables purchase agreement, mortgage, deed of trust, or other agreement or
instrument or (iii) violate any law or any order, rule, regulation applicable to
Parent Guarantor of any court or of any federal, state or foreign regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over Parent Guarantor or any of its properties.

                (g)  Not Insolvent. The execution, delivery and performance by
the Parent Guarantor of this Guaranty will not render the Parent Guarantor
insolvent, nor is it being made in contemplation of the Parent Guarantor’s
insolvency; the Parent Guarantor does not, in its reasonable judgment, have an
unreasonably small capital for conducting its business as presently contemplated
by it.

           Section 9.   Successors and Assigns.

                (a)   This Guaranty shall be binding upon Parent Guarantor and
upon Parent Guarantor’s successors and assigns and all references herein to
Parent Guarantor or the Agent shall be deemed to include any successor or
successors whether immediate or remote, to such Person. Parent Guarantor shall
not assign any of its rights or obligations hereunder without the prior written
consent of the Agent and each Lender.

                (b)   This Guaranty shall inure to the benefit of the Agent,
each Lender and their respective successors and assigns, and all references
herein to the Agent or any Lender shall be deemed to include any successors and
assigns of such Person (whether or not reference in a particular provision is
made to such successors and assigns).

           Section 10.   GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES CONTAINED THEREIN. Wherever
possible each provision of this Guaranty shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Guaranty shall be prohibited by or invalid under such law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty.

           Section 11.  CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. THE AGENT
AND EACH LENDER MAY ENFORCE ANY CLAIM ARISING OUT OF THIS GUARANTY AND ANY OTHER
LOAN DOCUMENT TO WHICH THE PARENT GUARANTOR IS A PARTY IN ANY STATE OR FEDERAL
COURT HAVING SUBJECT MATTER JURISDICTION AND LOCATED IN THE STATE AND COUNTY OF
NEW YORK AND WITH RESPECT TO ANY SUCH CLAIM, PARENT GUARANTOR HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS. NOTHING HEREIN CONTAINED SHALL
PRECLUDE THE AGENT OR ANY LENDER FROM BRINGING AN ACTION OR PROCEEDING IN
RESPECT HEREOF IN ANY OTHER COUNTRY, STATE OR PLACE HAVING JURISDICTION OVER
SUCH ACTION. PARENT GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
LOCATED IN THE STATE AND COUNTY OF NEW YORK AND ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. PARENT GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY OR
UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN
THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS GUARANTY, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

           Section 12.   Notices. All notices, demands or requests given
pursuant to this Agreement shall be in writing personally delivered, or sent by
facsimile (with subsequent telephone confirmation of receipt thereof) or sent by
internationally recognized overnight courier service, to the following
addresses:

To Parent Guarantor: Interpool, Inc.
211 College Road East
Princeton, New Jersey 08540
Attention: Chief Financial Officer
Telephone: (609) 452-8900
Facsimile: (609) 452-8211


To Agent: DVB Bank N.V.
Parklaan 2
3016 BB Rotterdam
The Netherlands
Attention: Aad Molenaar / Chantal van de Beek
Telephone: +31 10 206 971 931
Facsimile: +31 10 436 2547


To Lenders: At the address set forth in the Credit Agreement


           Notice shall be effective and deemed received (a) two (2) days after
being delivered to the courier service, if sent by courier, (b) upon receipt of
confirmation of transmission, if sent by telecopy, or (c) when delivered, if
delivered by hand. Either party may alter the address to which communications
are to be sent by such change of address in conformity with the provisions of
this Section 12 for giving notice and by otherwise complying with any applicable
terms of this Guaranty.

           Section 13.  Termination. Subject to the provisions of the final
paragraph of Section 3 hereof, this Guaranty shall terminate upon the earlier to
occur of (i) discharge of the Credit Agreement; and (ii) satisfaction in full of
the Liabilities.

[SIGNATURE PAGE FOLLOWS]

           IN WITNESS WHEREOF, this Guaranty has been executed and delivered by
Parent Guarantor’s duly authorized officer as of the date first written above.

INTERPOOL, INC.



By:                                                      
       Name:
       Title:


Accepted and Agreed:


DVB BANK N.V., not in its individual capacity but solely as Agent under the
Credit Agreement


By:                                                      
       Name:
       Title:


By:                                                      
       Name:
       Title:
